Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Mark Anthony Barnes appeals the district court’s order dismissing his 42 U.S.C. § 1983 (2006) complaint for failure to state a claim. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Barnes v. Whitted, No. 1:12— cv-01340-LMB-IDD, 2012 WL 5956327 (E.D.Va. Nov. 27, 2012). We deny Barnes’s motions to appoint counsel, dismiss a party, for production of documents, to hold a settlement conference and to amend a cause of action. Finally, we deny leave to proceed in forma pauperis and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.